Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/21/2020.   
Claims 1-10 are pending and are presented for examination.  

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim 4 is missing a period symbol at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al (US 20140131059 A1).     
As for claim 1, Verbrugge discloses a power tool, comprising: 
a case (Fig. 1), which comprises a transmission portion (at 105), a holding portion (at 110), and a bottom (at 115), wherein the holding portion is disposed between the transmission portion and the bottom; 
a motor (185), which is mounted in the transmission portion (Fig. 4); 
a plurality of Hall effect sensors (e.g., 1510, Fig. 48) [0103, 0107, etc.], which are mounted in the transmission portion and are adapted to detect a position of a rotor of the motor, thereby to correspondingly and respectively generate a position signal; 
a first circuit board (170), which is disposed in the holding portion, 
wherein a plurality of commutating switches (190) and a first controller (1300, Figs. 45-46) are disposed on the first circuit board (not explicit but obvious since board 170 is “printed circuit board” for motor controlling FETs); 
the first controller is electrically connected to the plurality of commutating switches and the plurality of Hall effect sensors (Fig. 45); 

the first controller (1300) receives a driving signal and regulates the plurality of commutating switches to commutate in accordance with the driving signal and the position signal, thereby to activate the rotor of the motor to rotate (Fig. 45); and 
a second circuit board (165), which is disposed in the bottom and is electrically connected to the first circuit board by a transmission wire assembly (connection to motor, Figs. 6, 11, 45), 
wherein a second controller (1200, Figs. 44, 46) is disposed on the second circuit board (not explicit but obvious since board 165 is “control printed circuit board” meaning controller included), and transmits the driving signal to the first controller via the transmission wire assembly (Figs. 45-46).  
Verbrugge failed to explicitly and clearly describe said first controller (1300, Figs. 45-46) are disposed on the first circuit board; and said second controller (1200, Figs. 44, 46) is disposed on the second circuit board.   
However, it is notoriously old and well known in the art to have controller (e.g., driver IC, CPU, or circuit) implemented on a printed board (PCB), and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure as claimed for compact assembly in hand held power tool.  


As for claims 3, Verbrugge discloses the power tool of claim 1, wherein the first controller converts the plurality of position signals (by sensors) into a rotational speed signal, and the rotational speed signal is transmitted to the second controller via the transmission wire assembly; the second controller determines a rotational speed of the motor according to the rotational speed signal.
As for claims 5-6, Verbrugge discloses the power tool of claim 1, further comprising a temperature sensor disposed in the transmission portion to detect a temperature of the motor [0097, 0101, 0107, 109, etc.]; wherein the temperature sensor is electrically connected to the first controller, and generates a temperature signal after detecting the temperature of the motor; the temperature signal is transmitted to the second controller via the transmission wire assembly.
As for claim 8, Verbrugge discloses the power tool of claim 1, wherein the driving signal comprises a speed command (obvious for two speeds by trigger, [0045, 0055-0056].  
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge in view of Microchip (AN899, 1/8/2004).     

Microchip discloses an output of each of the plurality of Hall effect sensors (Hall A-C, Fig. 1) is shifted between a first voltage level (0) and a second voltage level (1, Fig. 2); when the output of each of the plurality of Hall effect sensors is shifted from the first voltage level to the second voltage level (e.g., Hall A at second time line), the first controller changes the rotational speed signal (PWM) from a third voltage level (1 of Q12, Q3, Q5) to a fourth voltage level (0); when the output of each of the plurality of Hall effect sensors shifts from the second voltage level to the first voltage level (e.g., Hall A at fifth time line), the first controller changes the rotational speed signal from the fourth voltage level (0) to the third voltage level (1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for efficient commutation.  
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge in view of Leufen et al (US 20080036429 A1).     
As for claim 7, discloses the power tool of claim 8, but failed to describe the the temperature sensor comprises an NTC-resistor.  Leufen describes the temperature sensor comprises an NTC-resistor [0039, 0048, CL.4].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to use preferred material.  NTC has known advantage that a change in the acquired state variables always results in a direct change in the output signals output by the environmental temperature.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge in view of Pant (US 20120074881 A1).     
As for claim 9, Verbrugge discloses the power tool of claim 8, but failed to describe the speed command is transmitted in a way of PWM.  It is notoriously old and well known in the art to drive power switches in PWM.  As a reference, Pant describes the speed command (by controller) is transmitted in a way of PWM (Figs. 5-6).  It would 
As for claim 10, Verbrugge discloses the power tool of claim 1, wherein the driving signal comprises a rotation direction command, but failed to describe a braking command.  Pant describes initiating electronic braking of the motor via the controller and l braking algorithm [0011, 0034-0035, 0037]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings and to have a braking command for safety.  
Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 1 official notice references.  
Wood et al (US 20130193891 A1) discloses two boards (50, 60) include controllers.    
Thorson et al (US 20190283222 A1) discloses MCU on the power board (Fig. 7). 
FAUTEUX et al (US 20180326568 A1) discloses MCU on the power board (Figs. 4, 10b). 
NAGASAKA et al (US 20170151657 A1) discloses controller is included with battery board (Figs. 2-3, 6). 
KAMIYA (US 20190344461 A1) discloses controller is included with battery board (Figs. 11-12, 15, 18A-18B). 
Laughery et al (US 20180372806 A1) discloses controller is included with battery board (Figs. 3-6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.